SCHWARTZ, Chief Judge.
The order below enjoining the appellant from threatening and “stalking” the appel-lees was unjustified under section 784.046, Florida Statutes (1991) because there was no showing that an “incident of violence” had been committed by the appellant within six months of the filing of the petition as required by section 784.046(l)(b). Since equity has no non-statutory
jurisdiction to enjoin the commission of crime, nor will equity act to prevent an illegal act merely because it is illegal [,]
29 Fla.Jur.2d Injunctions § 44 (1981); Hagerty v. Coleman, 133 Fla. 363, 182 So. 776 (1938); Pompano Horse Club, Inc. v. State ex rel. Bryan, 93 Fla. 415, 111 So. 801 (1927), there is no alternative basis to support the order under review. It is therefore
Reversed.